EXHIBIT 10.1


EXECUTION VERSION





FARMER MAC MORTGAGE SECURITIES CORPORATION
as Note Purchaser
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
as Borrower
FEDERAL AGRICULTURAL MORTGAGE CORPORATION
as Guarantor
MASTER NOTE PURCHASE AGREEMENT
_______________________________
Dated as of July 31, 2015







CFC LOCAGMT
AA001-X-Farmer(SIGMUNK)
197589-4

--------------------------------------------------------------------------------

i

TABLE OF CONTENTS
Page
RECITALS    1
ARTICLE I DEFINITIONS    1
Section 1.01
Definitions.    1

Section 1.02
Principles of Construction.    4

ARTICLE II PURCHASE OF NOTES    4
Section 2.01
Supplemental Note Purchase Agreements.    4

Section 2.02
Draw Notice.    4

Section 2.03
Interest Rates and Payment.    4

Section 2.04
Maturity.    5

Section 2.05
Facility Fee.    5

ARTICLE III CONDITIONS PRECEDENT    5
Section 3.01
Conditions Precedent to the Purchase of Each Note.    5

Section 3.02
Certificate of Pledged Collateral.    6

ARTICLE IV REPORTING REQUIREMENTS    6
Section 4.01
Annual Reporting Requirements.    6

Section 4.02
Additional Reporting Requirements    6

Section 4.03
Default Notices; Material Change to Risk Rating Methodology.    7

ARTICLE V REPRESENTATIONS OF THE PARTIES    7
Section 5.01
Representations of Farmer Mac and the Purchaser.    7

Section 5.02
Representations of National Rural.    8

ARTICLE VI SECURITY AND COLLATERAL    10
Section 6.01
Security and Collateral    10

ARTICLE VII EVENTS OF DEFAULT    10
Section 7.01
Events Of Default.    10

Section 7.02
Acceleration.    11

Section 7.03
Remedies Not Exclusive.    11

ARTICLE VIII MISCELLANEOUS    11
Section 8.01
GOVERNING LAW    11

Section 8.02
WAIVER OF JURY TRIAL    11

Section 8.03
Notices    11

Section 8.04
Benefit Of Agreement    12

Section 8.05
Entire Agreement    12

Section 8.06
Amendments And Waivers.    12

Section 8.07
Counterparts.    12

Section 8.08
Termination Of Agreement.    12





--------------------------------------------------------------------------------

ii

Section 8.09
Survival    13

Section 8.10
Severability    13

ARTICLE IX GUARANTEE    13
Section 9.01
Guarantee.    13

Section 9.02
Control By The Guarantor.    14







Schedule I – Addresses for Notices
Schedule II – Form of Supplemental Note Purchase Agreement
Schedule III – Supplemental Note Purchase Agreement


Annex A – Form of Note
Annex B – Form of Opinion of Counsel to National Rural
Annex C – Form of Officers’ Certificate






--------------------------------------------------------------------------------

        

MASTER NOTE PURCHASE AGREEMENT


MASTER NOTE PURCHASE AGREEMENT, dated as of July 31, 2015 (the “Agreement”),
among FARMER MAC MORTGAGE SECURITIES CORPORATION (the “Purchaser”), a wholly
owned subsidiary of FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a
federally-chartered instrumentality of the United States and an institution of
the Farm Credit System (“Farmer Mac” or the “Guarantor”); NATIONAL RURAL
UTILITIES COOPERATIVE FINANCE CORPORATION, a cooperative association existing
under the laws of the District of Columbia (“National Rural”); and Farmer Mac,
as Guarantor.
RECITALS
WHEREAS National Rural wishes from time to time to issue and sell Notes to the
Purchaser, and the Purchaser wishes from time to time to purchase such Notes
from National Rural, all on the terms and subject to the conditions provided
herein and in a related supplemental note purchase agreement; and
WHEREAS Farmer Mac is an instrumentality of the United States formed to provide
for a secondary market for agricultural real estate mortgages and rural
utilities loans; National Rural is a non-profit cooperative and Farmer Mac, the
Purchaser and National Rural have agreed that the Notes will be secured by the
pledge of notes for borrowings from National Rural by members of National Rural,
as provided herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Farmer Mac, the Purchaser and National Rural agree as follows:
Article I
DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the following meanings:
“Applicable Margin” means, for any Note, the margin to be added to the Index to
determine the rate of interest payable on such Note from time to time. The
Applicable Margin shall be set forth in the applicable Supplement Note Purchases
Agreement.
“Anniversary Date” means, for any Supplemental Note Purchase Agreement, the date
twelve (12) months from the Effective Date and the corresponding date in each
subsequent twelve (12) month period.
“Business Day” means any day other than a Saturday, a Sunday, or a day on which
any of the Federal Reserve Bank of New York, Farmer Mac’s office in Washington,
DC or National Rural’s office in Virginia is not open for business.




--------------------------------------------------------------------------------

2

“Certificate of Pledged Collateral” has the meaning given to that term in the
Pledge Agreement.
“Closing Date” means the date of the funding of each issuance of one or more
Notes hereunder, which date shall be set forth in the applicable Draw Notice.
“Collateral Agent” means U.S. Bank National Association, or its successor, as
collateral agent under the Pledge Agreement.
“Control Party” means (i) the Guarantor, so long as no Guarantor Default has
occurred and is continuing, or (ii) the holders of the Notes for so long as a
Guarantor Default has occurred and is continuing.
“Dollar” or “$” means the lawful money of the United States of America.
“Draw Notice” means each request by National Rural to Farmer Mac by written
notice or notice given by electronic mail to Farmer Mac at
AccountingOperations@farmermac.com for the issuance of a Note setting forth the
amount and Maturity Date thereof.
“Draw Period” means the draw period set forth in a Supplemental Note Purchase
Agreement or such other period agreed to in writing by the parties for any
series of Notes issued hereunder.
“Eligible Member” has the meaning given to that term in the Pledge Agreement.
“Eligible Security” has the meaning given to that term in the Pledge Agreement.
“Event of Default” has the meaning given to that term in Section 7.01.
“Facility Fee” means the fee on each Maximum Purchase Amount as set forth in the
applicable Supplemental Note Purchase Agreement.
“Financial Statements”, in respect of a Fiscal Year, means the consolidated
financial statements (including footnotes) of National Rural for that Fiscal
Year as audited by independent certified public accountants selected by National
Rural.
“Fiscal Quarters” means the fiscal quarters of National Rural, as such dates may
be changed from time to time, which at the date hereof commence on June 1,
September 1, December 1 and March 1 and end on August 31, November 30, February
28 and May 31, respectively.
“Fiscal Year” means the fiscal year of National Rural, as such may be changed
from time to time, which at the date hereof commences on June 1 of each calendar
year and ends on May 31 of the following calendar year.
“Index” means an established and published variable index rate. The Index for
any series of Notes issued hereunder shall be agreed upon between the parties
and set forth in the applicable Supplemental Note Purchase Agreement.




--------------------------------------------------------------------------------

3

“Guarantor Default” means a default by the Guarantor under its obligations
pursuant to Article IX, which is existing and continuing.
“Interest Payment Date” means the date any payment of interest is due, as set
forth in a Supplemental Note Purchase Agreement; provided, however, that if any
such date is not a Business Day, such Interest Payment Date that would otherwise
be such date will be the next Business Day following such date.
“Interest Period” means, with respect to any Note, until all outstanding
principal of such Note and interest accrued thereon have been paid in full, each
period of time during which interest accrues and is payable on each Interest
Payment Date, as determined and set forth in the applicable Supplemental Note
Purchase Agreement; provided, that if any Interest Period would end on a day
other than a Business Day, then such Interest Period shall be extended to and
include the next succeeding Business Day and the next Interest Period shall
commence on the next succeeding day.
“Maturity Date” means the maturity date of a Note, which shall be the last day
of the Draw Period of the applicable Supplemental Note Purchase Agreement,
unless otherwise agreed to by the parties and set forth in the applicable Note.
“Maximum Purchase Amount” means the maximum aggregate principal amount of Notes
that may be issued and outstanding at any given time under a Supplemental Note
Purchase Agreement, as provided for therein.
“Member” shall mean any Person who is member of National Rural.
“National Rural Notice” has the meaning given to that term in the Pledge
Agreement.
“Note” means a promissory note of National Rural payable to the Purchaser,
having the terms provided for in Article II of this Agreement and otherwise in
the form of Annex A attached hereto except to the extent the parties may have
agreed to changes therein, as may be issued under a Supplemental Note Purchase
Agreement.
“Note Documents” for any series of Notes means the Notes, this Agreement, the
applicable Supplemental Note Purchase Agreement, and the Pledge Agreement.
“Notice of Prepayment” means any request by National Rural to the Purchaser by
written notice or notice given by electronic mail to the Purchaser at
AccountingOperations@farmermac.com for the prepayment in whole or in part of any
Note.
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
“Pledge Agreement” means the Amended, Restated and Consolidated Pledge Agreement
dated as of the date hereof, among National Rural, the Purchaser, Farmer Mac and
the Collateral Agent.




--------------------------------------------------------------------------------

4

“Pledged Collateral” has the meaning given to that term in the Pledge Agreement.
“Pledged Securities” has the meaning given to that term in the Pledge Agreement.
“Risk Rating Methodology” has the meaning set forth in Section 4.03.
“Supplemental Note Purchase Agreement” means the agreement establishing one or
more series of Notes to be issued hereunder among Farmer Mac, the Purchaser and
National Rural, in the form of Schedule II attached hereto or as otherwise
agreed among the parties.
Section 1.02     PRINCIPLES OF CONSTRUCTION. Unless the context shall otherwise
indicate, the terms defined in Section 1.01 hereof include the plural as well as
the singular and the singular as well as the plural. The words “hereafter”,
“herein”, “hereof”, “hereto” and “hereunder”, and words of similar import, refer
to this Agreement as a whole. The descriptive headings of the various articles
and sections of this Agreement were formulated and inserted for convenience only
and shall not be deemed to affect the meaning or construction of the provisions
hereof.
ARTICLE II    
PURCHASE OF NOTES
Section 2.01    Supplemental Note Purchase Agreements. The parties may agree
from time to time to enter into one or more Supplemental Note Purchase
Agreements, which shall specify the Maximum Purchase Amount and such other terms
governing the series of Notes issued thereunder, as the parties may agree.
Section 2.02    Draw Notice. National Rural shall provide the Purchaser with a
Draw Notice at least two (2) Business Days prior to the Closing Date of the Note
specified in the Draw Notice. Each Draw Notice shall indicate the amount and the
Maturity Date of the Note that National Rural requests to be advanced.
Section 2.03    Interest Rates and Payment.
(a)    Notes. Each Note shall bear interest, payable as to each Interest Period
in arrears unless otherwise agreed by the parties hereto and set forth in the
applicable Supplemental Note Purchase Agreement, on the outstanding principal
amount thereof (computed on the basis of a 360-day year and the actual number of
days elapsed) from its date of issuance until final payment on or before the
Maturity Date thereof or as otherwise provided in the Note, at a rate per annum
equal to the Interest Rate for each Interest Period. Accrued interest shall be
payable (i) on each Interest Payment Date, and (ii) on the date of any payment
of principal, if other than an Interest Payment Date. The principal amount of
each Note, together with any accrued but unpaid interest, shall be due and
payable on the Maturity Date for such Note.
(b)    Interest Payment Notice. The Purchaser shall send to National Rural, not
later than the fifth Business Day prior to an Interest Payment Date for any
Note, a notice setting forth the amount of interest due and owing on such
Interest Payment Date for such Note.




--------------------------------------------------------------------------------

5

(c)    Prepayment; Notice of Prepayment. Each Note shall be prepayable, without
fee or penalty of any kind, during the term of such Note unless otherwise agreed
by the Purchaser and National Rural and set forth in the applicable Note.
National Rural shall provide the Purchaser with a Notice of Prepayment at least
five (5) Business Days prior to the date scheduled for prepayment as set forth
in such Notice of Prepayment. In such event, at least three (3) Business Days
prior to the date scheduled for prepayment, the Purchaser shall provide National
Rural with a notice setting forth the amount of interest due and owing on the
date of prepayment.
(d)    Default Interest. To the extent any payment of interest or principal is
not paid when due, interest shall continue to accrue thereon at the applicable
rate per annum, determined as provided above, plus one percent.
Section 2.04    Maturity. Each Note shall mature on the applicable Maturity
Date.
Section 2.05    Facility Fee. National Rural shall pay to Farmer Mac a Facility
Fee, in arrears within five (5) Business Days of receipt of invoice thereof at
the end of each of the Fiscal Quarters for so long as each Supplemental Note
Purchase Agreement is in effect, or as otherwise agreed between the parties and
set forth in a Supplemental Note Purchase Agreement.
ARTICLE III    
CONDITIONS PRECEDENT
Section 3.01    Conditions Precedent to the Purchase of Each Note. On each
Closing Date, the Purchaser shall be under no obligation to purchase any Note
unless and until the following conditions have been satisfied:
(a)    The Note. Farmer Mac shall have received a copy of such Note, duly
executed on behalf of National Rural, in the form attached as Annex A hereto, or
otherwise in a form agreed by the parties, with the original of such Note to be
delivered on the Business Day following the Closing Date.
(b)    The Pledge Agreement. The Pledge Agreement shall be in full force and
effect.
(c)    Opinion of Counsel. Farmer Mac shall have received an opinion of counsel
to National Rural substantially in the form of Annex B, attached hereto.
(d)    Financial and Other Information. National Rural shall have provided
Farmer Mac with its most recent Financial Statements and such other information
concerning National Rural as Farmer Mac shall have reasonably requested.
(e)    No Material Adverse Change. National Rural shall have certified to Farmer
Mac (in the manner specified in paragraph (i) of this Section 3.01), and Farmer
Mac shall be satisfied that no material adverse change shall have occurred in
the financial condition or business of National Rural between the end of
National Rural’s most recently completed Fiscal Year for which Financial




--------------------------------------------------------------------------------

6

Statements have been made publicly available and the applicable Closing Date,
which has not been set forth in documents, certificates or financial information
furnished to Farmer Mac or publicly filed.
(f)    UCC Filing. National Rural shall have provided Farmer Mac with evidence
that National Rural has filed the financing statement required pursuant to
Section 2.02(i) of the Pledge Agreement.
(g)    No Event of Default. National Rural shall have certified to Farmer Mac
and Farmer Mac shall be satisfied that no Event of Default shall have occurred
and be continuing.
(h)    Certification of Senior Management. National Rural shall have provided
Farmer Mac a certification by any vice president of National Rural,
substantially in the form of Annex C attached hereto, as to the following: (i)
that National Rural is a lending institution organized as a private,
not-for-profit, cooperative association with the appropriate expertise,
experience and qualifications to make loans to its Members for rural
electrification and related purposes; (ii) the matters to be certified under
paragraphs (e) and (g) of this Section 3.01; and (iii) the representations and
warranties of National Rural.
Section 3.02    Certificate of Pledged Collateral. No later than three (3)
Business Days after each advance hereunder, National Rural shall provide Farmer
Mac and the Collateral Agent with a copy of a Certificate of Pledged Collateral,
dated as of the last day of the calendar month most recently ended at least ten
(10) Business Days prior to such authentication and delivery, or a more recent
date, at National Rural’s option, in accordance with the terms of the Pledge
Agreement.
ARTICLE IV    
REPORTING REQUIREMENTS
Section 4.01    Annual Reporting Requirements. So long as any Note remains
outstanding, National Rural shall provide Farmer Mac with the following items in
form and substance satisfactory to Farmer Mac:
(e)    within 120 days of the end of each Fiscal Year, the Financial Statements
for such Fiscal Year;
(f)    within 30 days of the end of each Fiscal Quarter, a Certificate of
Pledged Collateral;
(g)    within 120 days of the end of each Fiscal Year, a receipt from the
Collateral Agent, or such other evidence as is satisfactory to Farmer Mac, as to
the Pledged Collateral held by the Collateral Agent at the end of such Fiscal
Year; and
(h)    such other information concerning National Rural or the Pledged
Collateral as is reasonably requested by Farmer Mac.




--------------------------------------------------------------------------------

7

Section 4.02    Additional Reporting Requirements. So long as any Note remains
outstanding, National Rural shall provide Farmer Mac with the following items,
which items may be included on a consolidated report of other loans serviced by
National Rural on behalf of Farmer Mac:
(a)    within fifteen (15) days of the end of each calendar quarter ending March
31st, June 30th, September 30th, and December 31st, a report in a format
reasonably acceptable to Farmer Mac that identifies each Eligible Security that
constitutes Pledged Collateral, which report shall include the outstanding
principal balance of such Eligible Security, the related facility rating
assigned by National Rural and the related borrower rating assigned by National
Rural, in each case as of the end of such quarter;
(b)    as soon as practicable, but in any event no later than thirty (30) days
following each September 30th, a report in a format reasonably acceptable to
Farmer Mac that identifies each Eligible Security that constitutes Pledged
Collateral, which report shall include the appropriate financial data from
unaudited financial statements, which may be on a Form 7 (the financial and
statistical report used by National Rural for a distribution system Member) for
the prior calendar year ending December 31st, as reasonably requested by Farmer
Mac, consistent with past practice and industry standards at the time of such
request; and
(c)    as soon as practicable, but in any event no later than thirty (30) days
following each November 30th, a report in a format reasonably acceptable to
Farmer Mac that identifies each Eligible Security that constitutes Pledged
Collateral, which report shall include the appropriate financial data from
unaudited financial statements, which may be on a Form 12 (the financial and
statistical report used by National Rural for a power supply Member) for the
prior calendar year ending December 31st, as reasonably requested by Farmer Mac,
consistent with past practice and industry standards at the time of such
request.
Section 4.03    Default Notices; Material Change to Risk Rating Methodology.
(a)    If an action, occurrence or event shall happen that is, or with notice
and the passage of time would become, an Event of Default, National Rural shall
deliver a National Rural Notice of such action, occurrence or event to Farmer
Mac before 4:00 p.m. (District of Columbia time) on the Business Day following
the date National Rural becomes aware of such action, occurrence or event, and,
if such Event of Default should occur, shall submit to Farmer Mac, within five
days thereafter, a report setting forth its views as to the reasons for the
Event of Default, the anticipated duration of the Event of Default and what
corrective actions National Rural is taking to cure such Event of Default.
(b)    National Rural shall provide written notice to Farmer Mac within 30 days
after the occurrence of any of the following material changes to National
Rural’s current internal risk rating methodology for determining Facility
Ratings or Borrower Ratings (“Risk Rating Methodology”): (1) any material change
to the weighting of the risk rating criteria; and (2) any material change in the
criteria in the risk rating.




--------------------------------------------------------------------------------

8

ARTICLE V    
REPRESENTATIONS OF THE PARTIES
Section 5.01    Representations of Farmer Mac and the Purchaser. Each of Farmer
Mac and the Purchaser jointly and severally represent to National Rural that on
the date hereof, on the date of each Supplemental Note Purchase Agreement and on
each date on which the Purchaser purchases a Note from National Rural:
(d)    it has all necessary authority and has taken all necessary corporate
action, and obtained all necessary approvals, in order for it to execute and
deliver all Note Documents to which it is a party and for its obligations and
agreements under the Note Documents to constitute valid and binding obligations
of Farmer Mac and the Purchaser; and in particular the terms of the transaction,
and the actions taken by Farmer Mac and the Purchaser, are in compliance with
and in satisfaction of the requirements of the Farm Credit Administration, as
amended or waived by the Farm Credit Administration; and
(e)    The Purchaser is purchasing the Notes for its own account and not with a
view to the distribution thereof, provided that the disposition by Farmer Mac or
the Purchaser of their property shall at all times be within their control.
Farmer Mac and the Purchaser each understands that the Notes have not been
registered under the Securities Act of 1933, as amended, and may be resold only
if an exemption from registration is available.
Section 5.02    Representations of National Rural. National Rural hereby
represents to Farmer Mac and the Purchaser that on the date hereof, on the date
of each Supplemental Note Purchase Agreement and on each date on which the
Purchaser purchases a Note from National Rural, except as may be otherwise set
forth in a Supplemental Note Purchase Agreement:
(c)    National Rural has been duly organized and is validly existing and in
good standing as a cooperative association under the laws of the District of
Columbia;
(d)    National Rural has the corporate power and authority to execute and
deliver this Agreement and each of the other Note Documents, to consummate the
transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder;
(e)    National Rural has taken all necessary corporate and other action to
authorize the execution and delivery of this Agreement, each of the other Note
Documents, the consummation by National Rural of the transactions contemplated
hereby and thereby and the performance by National Rural of its obligations
hereunder and thereunder;
(f)    this Agreement and each of the other Note Documents, have been duly
authorized, executed and delivered by National Rural and constitute the legal,
valid and binding obligations of National Rural, enforceable against National
Rural in accordance with their respective terms, subject to: (i) applicable
bankruptcy, reorganization, insolvency, moratorium and other laws of general
applicability relating to or affecting creditors’ rights generally; and (ii) the
application of general principles of equity regardless of whether such
enforceability is considered in a proceeding in equity or at law;




--------------------------------------------------------------------------------

9

(g)    no approval, consent, authorization, order, waiver, exemption, variance,
registration, filing, notification, qualification, license, permit or other
action is now, or under existing law in the future will be, required to be
obtained, given, made or taken, as the case may be, with, from or by any
regulatory body, administrative agency or governmental authority having
jurisdiction over National Rural or any third party under any agreement to which
National Rural is a party to authorize the execution and delivery by National
Rural of this Agreement or any of the other Note Documents, or the consummation
by National Rural of the transactions contemplated hereby or thereby or the
performance by National Rural of its obligations hereunder or thereunder;
(h)    neither the execution or delivery by National Rural of this Agreement or
any of the other Note Documents, nor the consummation by National Rural of any
of the transactions contemplated hereby or thereby nor the performance by
National Rural of its obligations hereunder or thereunder, including, without
limitation, the pledge of the Pledged Securities (as such term is defined in the
Pledge Agreement) to Farmer Mac, conflicts with or will conflict with, violates
or will violate, results in or will result in a breach of, constitutes or will
constitute a default under, or results in or will result in the imposition of
any lien or encumbrance pursuant to any term or provision of the articles of
incorporation or the bylaws of National Rural or any provision of any existing
law or any rule or regulation currently applicable to National Rural or any
judgment, order or decree of any court or any regulatory body, administrative
agency or governmental authority having jurisdiction over National Rural or the
terms of any mortgage, indenture, contract or other agreement to which National
Rural is a party or by which National Rural or any of its properties is bound;
(i)    there is no action, suit, proceeding or investigation before or by any
court or any regulatory body, administrative agency or governmental authority
presently pending or, to the knowledge of National Rural, threatened with
respect to National Rural, this Agreement, or any of the other Note Documents,
challenging the validity or enforceability of this Agreement or any of the other
Note Documents, or seeking to restrain, enjoin or otherwise prevent National
Rural from engaging in its business as currently conducted or the consummation
by National Rural of the transactions contemplated by this Agreement or any of
the other Note Documents, or which, if adversely determined, would have a
material adverse effect on National Rural’s financial condition or its ability
to perform its obligations under this Agreement or any of the other Note
Documents;
(j)    National Rural is a lending institution organized as a private,
not-for-profit, cooperative association with the appropriate expertise,
experience and qualifications to make loans to its Members for rural
electrification purposes; and
(k)    no material adverse change has occurred in the financial condition or
business of National Rural between the end of National Rural’s most recently
completed Fiscal Year for which Financial Statements have been made publicly
available and the date this representation is given which has not been set forth
in documents, certificates or financial information furnished to Farmer Mac or
publicly filed.




--------------------------------------------------------------------------------

10

ARTICLE VI    
SECURITY AND COLLATERAL
Section 6.01    Security and Collateral.
(l)    National Rural shall cause the Allowable Amount of the Pledged Collateral
(as such terms are defined in the Pledge Agreement) to be at all times not less
than 100% of the aggregate principal amount of the Notes outstanding under this
Agreement.
(m)    National Rural shall not create, or permit to exist, any pledge, lien,
charge, mortgage, encumbrance, debenture, hypothecation or other similar
security instrument that secures, or in any way attaches to, such Pledged
Collateral, other than the lien of the Pledge Agreement, without the prior
written consent of Farmer Mac.
(n)    The Pledged Securities will at all times be notes issued to National
Rural by Eligible Members (as defined in the Pledge Agreement).
ARTICLE VII    
EVENTS OF DEFAULT
Section 7.01    Events Of Default. Each of the following actions, occurrences or
events shall, but only (except in the case of subsections (a), (d) and (e)
below) if National Rural does not cure such action, occurrence or event within
30 days of notice from Farmer Mac requesting that it be cured, constitute an
“Event of Default” under the terms of this Agreement:
(a)    a failure by National Rural to make a payment of principal or interest on
any Note for more than ten (10) days after the same becomes due and payable;
(b)    a material representation by National Rural to Farmer Mac in connection
with this Agreement, any Note or the Pledge Agreement, or any material
information reported pursuant to Article V, shall prove to be incorrect or
untrue in any material respect when made or deemed made;
(c)    a failure by National Rural to comply with any other material covenant or
provision contained in this Agreement or any of the other Note Documents;
(d)    the entry of a decree or order by a court having jurisdiction in the
premises adjudging National Rural a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of National Rural under the Federal Bankruptcy Act
or any other applicable Federal or State law or law of the District of Columbia,
or appointing a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of National Rural or of any substantial part of its property,
or ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days; or




--------------------------------------------------------------------------------

11

(e)    the commencement by National Rural of proceedings to be adjudicated a
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Federal Bankruptcy Act or
any other applicable Federal or State law or law of the District of Columbia, or
the consent by it to the filing of any such petition or to the appointment of
receiver, liquidator, assignee, trustee, sequestrator (or similar official) of
National Rural or of any substantial part of its property, or the making by it
of an assignment for the benefit of creditors, or the admission by it in writing
of its inability to pay its debts generally as they become due, or the taking of
corporate action by National Rural in furtherance of any such action.
Section 7.02    Acceleration. Upon the occurrence, and during the continuance,
of an Event of Default, Farmer Mac may, upon notice to that effect to National
Rural, declare the entire principal amount of, and accrued interest on, the
Notes at the time outstanding to be immediately due and payable.
Section 7.03    Remedies Not Exclusive. Upon the occurrence, and during the
continuance, of an Event of Default, Farmer Mac shall be entitled to take such
other action as is provided for by law, in this Agreement, or in any of the
other Note Documents, including injunctive or other equitable relief.
ARTICLE VIII    
MISCELLANEOUS
Section 8.01    GOVERNING LAW. EXCEPT AS SET FORTH IN SECTION 9.01 HEREOF, THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, FEDERAL LAW.
TO THE EXTENT FEDERAL LAW INCORPORATES STATE LAW, THAT STATE LAW SHALL BE THE
LAWS OF THE DISTRICT OF COLUMBIA APPLICABLE TO CONTRACTS MADE AND PERFORMED
THEREIN.
Section 8.02    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.02.
Section 8.03    Notices. All notices and other communications hereunder to be
made to any party shall be in writing and shall be addressed as specified in
Schedule I attached hereto as appropriate except as otherwise provided herein.
The address, telephone number, or facsimile




--------------------------------------------------------------------------------

12

number for any party may be changed at any time and from time to time upon
written notice given by such changing party to the other parties hereto. A
properly addressed notice or other communication shall be deemed to have been
delivered at the time it is sent by facsimile (fax) transmission to the party or
parties to which it is given. Certain notices or other communications may be
sent via electronic mail to one or more email addresses provided specifically
for receiving such notice or other communication, provided that the receiving
party (i) has provided such email address or addresses in writing to the sending
party in advance of such notice or communication and (ii) has indicated to the
sending party the type or nature of notice or communication which may be
appropriately sent in such manner.
Section 8.04    Benefit Of Agreement. This Agreement shall become effective when
it shall have been executed by Farmer Mac, the Purchaser and National Rural, and
thereafter shall be binding upon and inure to the respective benefit of the
parties and their permitted successors and assigns.
Section 8.05    Entire Agreement. This Agreement, including the Schedules and
Annexes hereto, and the other Note Documents, constitute the entire agreement
between the parties hereto concerning the matters contained herein and supersede
all prior oral and written agreements and understandings between the parties.
Section 8.06    Amendments And Waivers.
(a)    Except as otherwise provided herein, no provision of this Agreement may
be amended or modified except pursuant to an agreement in writing entered into
by Farmer Mac, the Purchaser and National Rural. No provision of this Agreement
may be waived except in writing by the party or parties receiving the benefit of
and under such provision.
(b)    No failure or delay of Farmer Mac, the Purchaser or National Rural in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. No waiver of any provision of this Agreement or consent to any
departure by National Rural therefrom shall in any event be effective unless the
same shall be authorized as provided in paragraph (a) of this Section 8.06, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on National Rural in any
case shall entitle National Rural to any other or further notice or demand in
similar or other circumstances.
Section 8.07    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.
Section 8.08    Termination Of Agreement. This Agreement shall terminate upon
the later to occur of (a) the date all Draw Periods have expired, or (b) the
date of indefeasible payment in full of all amounts payable hereunder and under
the Notes.




--------------------------------------------------------------------------------

13

Section 8.09    Survival. The representations and warranties of each of the
parties hereto contained in this Agreement and contained in each of the other
Note Documents, and the parties’ obligations under any and all thereof, shall
survive and shall continue in effect following the execution and delivery of
this Agreement, any disposition of the Notes and the expiration or other
termination of any of the other Note Documents, but, in the case of each Note
Document, shall not survive the expiration or the earlier termination of such
Note Document, except to the extent expressly set forth in such Note Document.
Section 8.10    Severability. If any term or provision of this Agreement or any
Note Document or the application thereof to any circumstance shall, in any
jurisdiction and to any extent, be invalid or unenforceable, such term or such
provision shall be ineffective as to such jurisdiction to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
any remaining terms or provisions of such Note Document or the application of
such term or provision to circumstances other than those as to which it is held
invalid or unenforceable.
ARTICLE IX    
GUARANTEE
Section 9.01    Guarantee.
(a)    The Guarantor agrees to pay in full to the holder of each Note, the
principal of, and interest on, the Notes when due, whether at maturity, upon
redemption or otherwise (the “Guaranteed Obligations”), on the applicable due
date for such payment.
(b)    The Guarantor’s obligations hereunder shall inure to the benefit of and
shall be enforceable by any holder of a Note if, for reason beyond the control
of such holder, such holder shall have failed to receive the interest or
principal, as applicable, payable to such holder any payment date, redemption
date or stated maturity date. The Guarantor hereby irrevocably agrees that its
obligations hereunder shall be unconditional, irrespective of the validity,
legality or enforceability of, or any change in or amendment to, this Agreement,
the Pledge Agreement or any Note, the absence of any action to enforce the same,
the waiver or consent by the holder of any Note or by the Collateral Agent with
respect to any provisions of this Agreement or the Pledge Agreement, or any
action to enforce the same or any other circumstance that might otherwise
constitute a legal or equitable discharge or defense of a guarantor. The
Guarantor hereby waives diligence, presentment, demand of payment, protest or
notice with respect to each Note or the interest represented thereby, and all
demands whatsoever, and covenants that the guarantee will not be discharged
except upon complete irrevocable payment of the principal and interest
obligations represented by the Notes.
(c)    The Guarantor shall be subrogated to and is hereby assigned all rights of
the holder of the Notes against National Rural and the proceeds of the Pledged
Collateral, all in respect of any amounts paid by the Guarantor pursuant to the
provisions of the guarantee contained in this Article IX. Each holder shall
execute and deliver to the Guarantor in each holder’s name such instruments and
documents as the Guarantor may reasonably request in writing confirming or
evidencing such subrogation and assignment.




--------------------------------------------------------------------------------

14

(d)    No reference herein shall alter or impair the guarantee, which is
absolute and unconditional, of the due and punctual payment of principal of, and
interest on, the Notes, on the dates such payments are due.
(e)    The guarantee is not an obligation of, and is not a guarantee as to
principal or interest by the Farm Credit Administration, the United States or
any other agency or instrumentality of the United States (other than the
Guarantor).
(f)    The guarantee shall be governed by, and construed in accordance with,
Federal law. To the extent Federal law incorporates state law, that state law
shall be the laws of the District of Columbia applicable to contracts made and
performed therein.
Section 9.02    Control By The Guarantor. If the Guarantor is the Control Party,
the Guarantor shall be considered the holder of all Notes outstanding for all
purposes under the Pledge Agreement and shall be permitted to take any and all
actions permitted to be taken by the holder thereunder. The Control Party will
have the sole right to direct the time, method and place of conducting any
proceeding for any remedy available to the Collateral Agent or any holder with
respect to the Notes or exercising any power conferred on the Collateral Agent
with respect to the Notes provided that:


(i)    such direction shall not be in conflict with any rule of law or with the
Pledge Agreement;
(ii)    the Collateral Agent shall have been provided with indemnity from the
Control Party reasonably satisfactory to it; and
the Collateral Agent may take any other action deemed proper by such Collateral
Agent that is not inconsistent with such direction, provided, however, that the
Collateral Agent need not take any action which it determines might expose it to
liability.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
by an authorized officer as of the day and year first above written.
FARMER MAC MORTGAGE SECURITIES CORPORATION
 
 
By:
/s/ Timothy L. Buzby
Name:
Title:
Timothy L. Buzby
President

                    
FEDERAL AGRICULTURAL
MORTGAGE CORPORATION
 
 
By:
/s/ Timothy L. Buzby
Name:
Title:
Timothy L. Buzby
President and CEO





NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
 
 
By:
/s/ J. Andrew Don
Name:
Title:
J. Andrew Don
Senior Vice President and Chief Financial Officer









--------------------------------------------------------------------------------




SCHEDULE I
TO
MASTER NOTE PURCHASE AGREEMENT
Addresses for Notices
1.
The addresses referred to in Section 8.03 hereof, for purposes of delivering
notices and communications, are as follows:

If to the Purchaser or Farmer Mac:
Federal Agricultural Mortgage Corporation
1999 K Street, N.W., 4th Floor
Washington, DC 20006
Fax: 202-872-7713
Attn: Chief Financial Officer
With a copy to:
Federal Agricultural Mortgage Corporation
1999 K Street, N.W., 4th Floor
Washington, DC 20006
Fax: 202-872-7713
Attn: Capital Markets Group
With a copy also to:
Federal Agricultural Mortgage Corporation
1999 K Street, N.W., 4th Floor
Washington, DC 20006
Fax: 202-872-7713
Attn: General Counsel
With a copy also to:
Federal Agricultural Mortgage Corporation
1999 K Street, N.W., 4th Floor
Washington, DC 20006
Fax: 202-872-7713
Attn: Manager – Rural Utilities Lending
If to National Rural:
National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Telephone: 703-467-7402
Fax: 703-467-5178
Attn: Andrew Don, Senior Vice President & Chief Financial Officer




--------------------------------------------------------------------------------

Schedule I
Page 2



With a copy to:
National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Telephone: 703-467-1628
Fax: 703-467-5178
Attn: Ling Wang, Vice President, Capital Market Relations


With a copy also to:
National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Telephone: 703-467-1872
Fax: 703-467-5651
Attn: Roberta B. Aronson, Esq., Senior Vice President & General Counsel










--------------------------------------------------------------------------------

        

SCHEDULE II
TO
MASTER NOTE PURCHASE AGREEMENT


FORM OF SUPPLEMENTAL NOTE PURCHASE AGREEMENT






--------------------------------------------------------------------------------

Schedule III
Page 2





________ SUPPLEMENTAL NOTE PURCHASE AGREEMENT
________ SUPPLEMENTAL NOTE PURCHASE AGREEMENT, dated as of ____________, 20__
(the “Supplemental Note Purchase Agreement”), among FARMER MAC MORTGAGE
SECURITIES CORPORATION (the “Purchaser”), a wholly owned subsidiary of FEDERAL
AGRICULTURAL MORTGAGE CORPORATION, a federally-chartered instrumentality of the
United States and an institution of the Farm Credit System (“Farmer Mac” or the
“Guarantor”); NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a
cooperative association existing under the laws of the District of Columbia
(“National Rural”).
RECITALS
WHEREAS National Rural, the Purchaser and the Guarantor have heretofore executed
and delivered the Master Note Purchase Agreement dated as of __________________,
2015, among National Rural, the Purchaser and the Guarantor (the “Master
Agreement”); and
WHEREAS, pursuant to the Master Agreement, the parties desire to establish
hereby the terms of one or more series of Notes to be issued by National Rural
and purchased by the Purchaser; and
NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Farmer Mac, the Purchaser and National Rural agree as follows:
1.Capitalized Terms. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Master Agreement.
2.Title of Series. Each Note issued hereunder on or after the date hereof may
identify the name (if any name is designated) of such series of Notes. Failure
to make a notation of the name on the applicable Note shall not affect the
validity and effect of such Note.
3.Purchase of Notes. The Purchaser agrees to purchase Notes, at 100% of their
principal amount, from time to time during the Draw Period, pursuant to a Draw
Notice, in an aggregate principal amount, for all Notes outstanding under this
Supplemental Note Purchase Agreement at any one time, not in excess of
$_________ (the “Maximum Purchase Amount”), subject to the conditions set forth
in the Master Agreement. For purposes hereof, “Draw Period” means the date that
is _______ (___) years from the date hereof. National Rural may borrow, repay
(subject to the terms of the applicable Notes being repaid) and reborrow funds
at any time or from time to time during the Draw Period. Each borrowing under
this Supplemental Note Purchase Agreement shall be made in accordance with the
Note applicable thereto.
Each advance under this Agreement shall be disbursed in a minimum amount of $__
million and additional increments of $_ million in excess thereof or such other
amounts as agreed to in the applicable Note.




--------------------------------------------------------------------------------

Schedule III
Page 3





4.The following additional terms shall apply to each Note issued pursuant to
this Agreement:
Applicable Margin: _______________
Index: _______________
Facility Fee: _______________
Interest Payment Date: _______________
Interest Period: _______________
5.GOVERNING LAW. EXCEPT AS SET FORTH IN SECTION 9.01 OF THE MASTER AGREEMENT,
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, FEDERAL
LAW. TO THE EXTENT FEDERAL LAW INCORPORATES STATE LAW, THAT STATE LAW SHALL BE
THE LAWS OF THE DISTRICT OF COLUMBIA APPLICABLE TO CONTRACTS MADE AND PERFORMED
THEREIN.
6.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument.
7.Inconsistency. In the event of any inconsistency between the terms of this
Supplemental Note Purchase Agreement and the Master Agreement, the terms of this
Supplemental Note Purchase Agreement shall apply.
IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
by an authorized officer as of the day and year first above written.
FARMER MAC MORTGAGE SECURITIES CORPORATION
 
 
By:
 
Name:
Title:
 





FEDERAL AGRICULTURAL
MORTGAGE CORPORATION
 
 
By:
 
Name:
Title:
 







--------------------------------------------------------------------------------

Schedule III
Page 4







NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
 
 
By:
 
Name:
Title:
 













--------------------------------------------------------------------------------

ANNEX A

[Form of NOTE]
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
Floating Rate Senior Note due _______
Washington, D.C.
____________, 20__
FOR VALUE RECEIVED, the undersigned, NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION (“National Rural”), a District of Columbia cooperative
association, hereby promises to pay to FARMER MAC MORTGAGE SECURITIES
CORPORATION, a wholly owned subsidiary of Farmer Mac (as defined below) (“the
Purchaser”), or registered assigns, the principal sum of _______________ MILLION
DOLLARS ($___,000,000.00) on __________________, together with interest computed
from the date hereof according to the terms of the Note Purchase Agreement (as
defined below).
Payments of principal and interest on this Note are to be made in lawful money
of the United States of America at such place as shall have been designated by
written notice to National Rural from the registered holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is issued pursuant to the Master Note Purchase Agreement, dated as of
_______________, 2015, as well as the Supplemental Note Purchase Agreement dated
as of ____________ __, 200__ (together, as from time to time amended, the “Note
Purchase Agreement”), among National Rural, the Purchaser and Federal
Agricultural Mortgage Corporation (“Farmer Mac”), and is entitled to the
benefits thereof. This Note is also entitled to the benefits of the Amended,
Restated and Consolidated Pledge Agreement, dated as of _____________, 2015,
among National Rural, the Purchaser, Farmer Mac and the Collateral Agent named
therein.
Capitalized terms used herein and not defined herein shall have the meanings
given to those terms in the Note Purchase Agreement.
This Note is a registered Note and, upon surrender of this Note for registration
of transfer or exchange, accompanied by a written instrument of transfer duly
executed by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note will be issued to, and registered in the name
of, the transferee. Prior to due presentment for registration of transfer,
National Rural may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and National Rural will not be affected by any notice to the contrary.
This Note is prepayable at any time by National Rural, in whole or in part at
the option of National Rural on the terms set forth in the Note Purchase
Agreement. In the event that any such repayment or prepayment of the principal
amount of any Note is made on a day other than




--------------------------------------------------------------------------------

ANNEX A
Page 2



an Interest Payment Date, accrued interest on the principal amount thereof shall
be payable through and excluding the call date on which such repayment or
prepayment is made.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared due and payable in the
manner, at the price and with the effect provided in the Note Purchase
Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
National Rural and the holder hereof shall be governed by, the laws of the
District of Columbia, excluding choice-of-law principles of the law of the
District of Columbia that would require the application of the laws of another
jurisdiction.
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
By
 
 
 
Name:
 
Title:



If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared due and payable in the
manner, at the price and with the effect provided in the Note Purchase
Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
National Rural and the holder hereof shall be governed by, the laws of the
District of Columbia, excluding choice-of-law principles of the law of the
District of Columbia that would require the application of the laws of another
jurisdiction.
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION
By
 
 
 
Name:
 
Title:













--------------------------------------------------------------------------------

ANNEX B

[FORM OF OPINION OF COUNSEL TO NATIONAL RURAL]
[•]




Federal Agricultural Mortgage Corporation
1999 K Street, N.W.
4th Floor
Washington, DC 20006


Ladies and Gentlemen:


I am delivering this opinion as general counsel (“Counsel”) of National Rural
Utilities Cooperative Finance Corporation, a District of Columbia cooperative
association (the “Borrower”), and am familiar with matters pertaining to the
loan to Borrower in the principal amount of $_______________, provided for in
Master Note Purchase Agreement, dated as of __________________, 2015, as well as
the Supplemental Note Purchase Agreement dated as of _____________, 20___
(together, as from time to time amended, the “Note Purchase Agreement”), among
the Borrower, Farmer Mac Mortgage Securities Corporation (the “Purchaser”) and
Federal Agricultural Mortgage Corporation (“Farmer Mac”).


I have examined such corporate records and proceedings of the Borrower, and such
other documents as I have deemed necessary as a basis for the opinions
hereinafter expressed.


I have also examined the following documents as executed and delivered: (a) the
Note Purchase Agreement; (b) the Note dated as of ____________, in the principal
amount of $____________ (“Note”), said Note payable to the Purchaser; and (c)
the Amended, Restated and Consolidated Pledge Agreement, dated as of
__________________, 2015, among the Borrower, the Purchaser, Farmer Mac and U.S.
Bank National Association (as amended, the “Pledge Agreement”). The documents
described in items (a) through (c) above are collectively referred to herein as
the “Note Documents.”


Based on the foregoing, but subject to the assumptions, exceptions,
qualifications and limitations hereinafter expressed, I am of the opinion that:


(1)The Borrower has been duly incorporated and is validly existing as a
cooperative association in good standing under the laws of the District of
Columbia with corporate power and authority to execute and perform its
obligations under the Note Documents.


(2)The Note Documents have been duly authorized, executed and delivered by the
Borrower, and such documents constitute the legal, valid and binding agreements
of the Borrower, enforceable against the Borrower in accordance with their
respective terms.






--------------------------------------------------------------------------------

ANNEX B
Page 2



(3)Neither the execution nor the delivery by the Borrower of any of the Note
Documents nor the consummation by the Borrower of any of the transactions
contemplated therein, including, without limitation, the pledge of the Pledged
Securities (as such term is defined in the Pledge Agreement) to Farmer Mac, nor
the fulfillment by the Borrower of the terms of any of the Note Documents will
conflict with or violate, result in a breach of or constitute a default under
any term or provision of the Articles of Incorporation or By-laws of the
Borrower or any law or any regulation or any order known to Counsel currently
applicable to the Borrower of any court, regulatory body, administrative agency
or governmental body having jurisdiction over the Borrower or the terms of any
indenture, deed of trust, note, note agreement or instrument to which the
Borrower is a party or by which the Borrower or any of its properties is bound.


(4)No approval, authorization, consent, order, registration, filing,
qualification, license or permit of or with any state or Federal court or
governmental agency or body having jurisdiction over the Borrower is required
for any consummation by the Borrower of the transactions contemplated by the
Note Documents; provided, however, no opinion is expressed as to the
applicability of any Federal or state securities law to any sale, transfer or
other disposition of the Note after the date hereof.


(5)Except as set forth in writing and previously delivered to Farmer Mac or
attached hereto as Exhibit A, there is no pending or, to Counsel’s knowledge,
threatened action, suit or proceeding before any court or governmental agency,
authority or body or any arbitrator with respect to the Borrower, or any of the
Note Documents, which, if adversely determined, would have a material adverse
effect on the Borrower’s financial condition or its ability to perform its
obligations under any of the Note Documents.


(6)With respect to the Pledged Securities in the Certificate of Pledged
Collateral (as such term is defined in the Pledge Agreement), (x) all action
with respect to the recording, registering or filing of financing statements in
the jurisdiction of organization of National Rural has been taken as is
necessary to perfect the security interest intended to be created in such items
under the Uniform Commercial Code and (y) in the case of each Eligible Security
(as such term is defined in the Pledge Agreement) constituting a certificated
security or instrument under the Uniform Commercial Code, such Eligible Security
has been delivered to the Collateral Agent such that the taking and retention of
the possession by the Collateral Agent of such Eligible Security is sufficient
to perfect the security interest to be created under the Uniform Commercial
Code. For purposes of the opinion set forth in this section (6), I have assumed
that the Uniform Commercial Code of the District of Columbia is the same as that
of the State of New York.


The foregoing opinions are subject to the following assumptions, exceptions,
qualifications and limitations:
A.    I am a member of the Bar of the District of Columbia and render no opinion
on the laws of any jurisdiction other than the laws of the District of Columbia,
the federal laws of the United States of America and the General Corporation Law
of the District of Columbia.




--------------------------------------------------------------------------------

ANNEX B
Page 3





B.    My opinions are limited to the present laws and to the facts, as they
presently exist. I assume no obligation to revise or supplement this opinion
should the present laws of the jurisdictions referred to in paragraph A above be
changed by legislative action, judicial decision or otherwise.


C.    The opinions expressed in paragraph 2 above shall be understood to mean
only that if there is a default in performance of an obligation, (i) if a
failure to pay or other damage can be shown and (ii) if the defaulting party can
be brought into a court which will hear the case and apply the governing law,
then, subject to the availability of defenses, and to the exceptions set forth
in the next paragraph, the court will provide a money damage (or perhaps
injunctive or specific performance) remedy.


D.     My opinions are also subject to the effect of: (1) bankruptcy,
insolvency, reorganization, receivership, moratorium and other laws affecting
creditors’ rights (including, without limitation, the effect of statutory and
other law regarding fraudulent conveyances, fraudulent transfers and
preferential transfers); and (2) the exercise of judicial discretion and the
application of principles of equity, good faith, fair dealing, reasonableness,
conscionability and materiality (regardless of whether the applicable agreements
are considered in proceeding in equity or at law).


E.    This letter is rendered to you in connection with the Note Documents and
the transactions related thereto, and may not be relied upon by any other person
or by you in any other context or for any other purpose.


F.    I have assumed with your permission (i) the genuineness of all signatures
by each party other than the Borrower, (ii) the authenticity of documents
submitted to me as originals and the conformity to authentic original documents
of all documents submitted to me as copies, and (iii) the due execution and
delivery, pursuant to due authorization, of the Note Documents by each party
other than the Borrower.


Yours sincerely,






Roberta B. Aronson
General Counsel








--------------------------------------------------------------------------------

ANNEX C



[FORM OF OFFICERS’ CERTIFICATE]
Officers’ Certificate
TO:        Federal Agricultural Mortgage Corporation.
We, _________________, _________________, and ________________,
_____________________, of National Rural Utilities Cooperative Finance
Corporation (“National Rural”), pursuant to the Master Note Purchase Agreement
dated as of __________________, 2015, among National Rural, Farmer Mac Mortgage
Securities Corporation, and Federal Agricultural Mortgage Corporation (the “Note
Purchase Agreement”), hereby certify on behalf of National Rural that as at the
date hereof:
(1)    National Rural is a lending institution organized as a private,
not-for-profit, cooperative association with the appropriate expertise,
experience and qualifications to make loans to its Members for rural
electrification and related purposes;
(2)    no material adverse change has occurred in the financial condition of
National Rural between the date of the end of National Rural’s most recently
completed Fiscal Year for which Financial Statements have been made publicly
available and the date hereof, which has not been set forth in documents,
certificates, or financial information furnished to Farmer Mac or publicly
filed;
(3)    National Rural has complied at all times with the requirements of
Section 4.03(b) of the Note Purchase Agreement to provide timely notice of any
material change to National Rural’s Risk Rating Methodology;
(4)    all of the representations contained in Section 5.02 of the Note Purchase
Agreement remain true and correct in all material respects on and as of the date
hereof; and
(5)    no Event of Default exists.
Capitalized terms used in this certificate shall have the meanings given to
those terms in the Note Purchase Agreement.
DATED as of this _____ day of ______________, _________.
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION


By:                         
Name:                     
Title:                         


By:                         
Name:                     




--------------------------------------------------------------------------------

ANNEX C



Title:                         


